79638: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-43719: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79638


Short Caption:IN RE: PETITION OF ARAGONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792350Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:03/10/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Lorenzo AragonRobert M. Draskovich, Jr.
							(The Draskovich Law Group)
						


RespondentThe State of NevadaSteven B. Wolfson
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/18/2019Filing FeeFiling Fee due for Appeal. (SC)


09/18/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-38999




09/18/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-39001




09/18/2019Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)19-39003




09/18/2019Filing FeeE-Payment $250.00 from Robert M. Draskovich, Jr.


09/19/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-39213




09/24/2019Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)19-39665




09/24/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-39673




09/26/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).19-40060




10/01/2019Transcript RequestFiled Request for Transcript of Proceedings (REJECTED PER NOTICE ISSUED ON 10/01/19). (SC)


10/01/2019Notice/OutgoingIssued Notice of Deficient Transcript Request. Corrected Transcript Request due by October 10, 2019. (SC)19-40843




10/03/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/13/19. To Court Reporter: D'Awna Crews. (SC)19-41016




10/15/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-42692




10/24/2019Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days of service of appellant's response.  Briefing is suspended.  (SC)19-43957




10/29/2019TranscriptFiled Notice from Court Reporter. De'Awna Takas stating that the requested transcripts were delivered.  Dates of transcripts: 08/13/19. (SC).19-44438




11/08/2019MotionFiled Appellant's Response to Order to Show Cause.  (SC)19-45994




11/25/2019Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  60 days.  (SC)19-48151




01/23/2020BriefFiled Appellant's Opening Brief.  (REJECTED PER NOTICE ISSUED 01/23/2020).  (SC)


01/23/2020AppendixFiled Appendix to Opening Brief.  (SC)20-03247




01/23/2020Notice/OutgoingIssued Notice of Rejection of Deficient Opening Brief. Corrected brief due: 5 days.  (SC)20-03289




01/23/2020BriefFiled Appellant's Opening Brief.  (SC)20-03339




03/10/2020Case Status UpdateBriefing Completed/Submitted For Decision.  (SC)


12/03/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded."  Before Cadish, Parraguirre, Hardesty, JJ.  Author:  Cadish, J.  Majority:  Parraguirre/Hardesty/Cadish.  136 Nev. Adv. Opn. No. 75.  NNP20-RP/JH/EC.  (SC)20-43719




12/28/2020RemittiturIssued Remittitur. (SC)20-46588




12/28/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/12/2021RemittiturFiled Remittitur. Received by District Court Clerk on December 30, 2020. (SC)20-46588





Combined Case View